DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Second Non-Final Rejection
Regarding the phrases “an open upper face leading to the single space” and “the lid is attached to the main body individually to seal the open upper face”, Examiner apologizes for not putting these phrases directly in the previous Non-Final rejection. However, for the sake of compact prosecution, the following is disclosed:
“an open upper face leading to the single space” – This limitation was and is disclosed by Turner (paragraph [0014], “open ends of the sample spaces”), either for the previous Non-Final or this Non-Final rejection.
“the lid is attached to the main body individually to seal the open upper face” –  This limitation was disclosed by Turner (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30) for the previous Non-Final rejection; and this limitation is currently disclosed by Young (paragraphs [0048]-[0051], Fig. 2A, element 52) for this Non-Final rejection.
See below 35 U.S.C. § 103 rejections for details.

Claim Objections
Claims 1 and 4 objected to because of the following informalities:
Regarding claim 1, the phrase “a heatproof temperature of the main body of the at the each reaction container” should be “a heatproof temperature of the main body of the each reaction container”.  
Regarding claim 4, the phrase “the at least one reaction container” may need to be amended to “the each reaction container”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections are withdrawn in light of the amended claims:
Regarding claim 1, the phrase “configured to heat the lid to a predetermined temperature” has been amended to “configured to heat the lid of the each reaction container to a predetermined temperature”.
Regarding claims 1 and 4, the relative term “near” has been deleted.
Regarding the dependent claims 4-7, the parent claim has been amended so the dependent rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Turner (US 2008/0233586) in view of Young (US 2004/0258563), or alternatively, under 35 U.S.C. 103 as unpatentable over Turner (US 2008/0233586) in view of Young (US 2004/0258563) and Arai (US 2012/0270309).
claim 1, Turner discloses a gene amplification device (claim 20, “thermal cycling apparatus” and paragraph [0009], “quantitative PCR”) comprising: a plurality of reaction containers (paragraph [0023], “single sample tubes”), each reaction container (paragraph [0023], “single sample tubes”) of the plurality of reaction containers including a main body (Fig. 2, element 27, or Figs. 3a – 3b, element 35; paragraph [0023]) and a separate lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]), wherein the main body (Fig. 2, element 27, or Figs. 3a – 3b, element 35; paragraph [0023]) includes a single space (paragraph [0011], “sample well”) in which a gene is to be amplified is accommodated therein (claim 20, “thermal cycling apparatus” and paragraph [0009], “quantitative PCR”), and an open upper face leading to the single space (paragraph [0014], “open ends of the sample spaces”), and the each reaction container (paragraph [0023], “single sample tubes”) has a contacting portion (Figs. 3a – 3b, element 31, or Fig. 4, element 41) formed by contact between the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]) and the main body (Fig. 2, element 27, or Figs. 3a – 3b, element 35),
a reaction container holder (Fig. 4, element 45b) including a plurality of container insertion parts, each container insertion part (Fig. 4, element 45b) of the plurality of container insertion parts is configured to hold individually (paragraph [0023]) the main body (Fig. 4, element 45a) of the each reaction container (paragraph [0023], “single sample tubes”), 
a heat lid (paragraph [0030]) disposed above the reaction container holder (Fig. 4, element 45b) to be in contact with the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]) of the each reaction container (paragraph [0023], “single sample tubes”) inserted into the each container insertion part (Fig. 4, element 45b) of the reaction container holder (Fig. 4, element 45b), and configured to heat the lid (Fig. 2, element 20, or Figs. 
wherein the heat lid (paragraph [0030]) has a plurality of recesses (Fig. 3b), into which the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]) of the each reaction container (paragraph [0023], “single sample tubes”) fits respectively, on a lower surface (Fig. 3b, element 38), and the heat lid (paragraph [0030]) has, as a heat seal part (annotated Fig. 3b, below), a portion (annotated Fig. 3b, below) configured to heat the contacting portion (Figs. 3a – 3b, element 31, or Fig. 4, element 41) of the each reaction container, when the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]) of the each reaction container (paragraph [0023], “single sample tubes”) is fitted into the recesses respectively (annotated Fig. 3b, below), and
wherein the heat lid (paragraph [0030]) is configured to be able to be heated (paragraph [0047]) so that a temperature of the heat seal part (annotated Fig. 3b, below) raises to a temperature higher than a heatproof temperature (paragraph [0047] or claims 16-17) of the main body (Fig. 2, element 27, or Figs. 3a – 3b, element 35) of the each reaction container (paragraph [0023], “single sample tubes”) or the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30; paragraph [0023]) of the each reaction container (paragraph [0023], “single sample tubes”) to heat-seal (paragraph [0011]) the contacting portion (Figs. 3a – 3b, element 31, or Fig. 4, element 41) of the each reaction container.
Additionally, regarding the limitations “in which a gene to be amplified is accommodated therein” and “wherein the heat lid is configured to be able to be heated so that a temperature of the heat seal part raises to a temperature higher than a heatproof temperature of the main body of the at least one reaction container or the lid of the at least one reaction container” the intended 
Additionally, regarding the phrases “a portion configured to heat the contacting portion” and “the reaction container holder having a function of raising and lowering a temperature of the each reaction container inserted into the each container insertion part”, a thermocycler (Turner, paragraph [0028]) would inherently be able to raise and lower a temperature of the contacting portion and the each reaction container inserted into the each container insertion part of the reaction container holder.


    PNG
    media_image1.png
    182
    570
    media_image1.png
    Greyscale

Annotated Turner, Fig. 3b

Assuming arguendo, that Turner does not disclose “a reaction container holder including a plurality of container insertion parts, each container insertion part of the plurality of container insertion parts is configured to hold individually the main body of the each reaction container, the reaction container holder having a function of raising and lowering a temperature of the each reaction container inserted into the each container insertion part”, it would have been obvious to one skilled in the art before the effective filing date to modify the thermal cycling apparatus of 
Arai discloses a reaction container holder (Figs. 1 and 3-9, element 3) including a plurality of container insertion parts, each container insertion part (Fig. 1, element 10 “well”) of the plurality of container insertion parts is configured to hold individually (Fig. 1, individually inserted reaction containers) the main body (Fig. 4, element 4, “reaction containers”) of the each reaction container (Fig. 4, elements 4 “reaction containers” and 40 “caps”, together), the reaction container holder (Figs. 1 and 3-9, element 3) having a function of raising and lowering a temperature (claims 1-2 or paragraph [0053]) of the each reaction container (Fig. 4, elements 4 “reaction containers” and 40 “caps”, together) inserted into the each container insertion part (Fig. 1, element 10 “well”).
In the analogous art of thermal cyclers, it would have been obvious to one skilled in the art before the effective filing date to modify the thermal cycler of Turner with the reaction container holder of Arai in order to incubate the each reaction container at a temperature that can be changed (Arai, paragraph [0053]), in order to conduct PCR (Arai, paragraph [0009]).
Regarding the phrase “a heat lid disposed above the reaction container holder” all parts of the device have been disclosed, and would be able to work in this way. 
Turner does not explicitly disclose that the lid is attached to the main body individually to seal the open upper face.
Young discloses that the lid is attached to the main body individually to seal the open upper face (paragraphs [0048]-[0051], Fig. 2A, element 52). In addition, assuming arguendo, 
In the analogous art of caps for sample wells, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of each reaction container of Turner with the lid of Young in order to have individually separate lids for each reaction container, reducing the need for a single continuous lid piece. These individually separate lids of Young would be helpful for directing light entering or exiting the sample of biological material (Young, claims 31-32), such as for a real-time detection apparatus (Young, paragraph [0051]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2008/0233586) in view of Arai (US 2012/0270309), Young (US 2004/0258563), and Bommer (US 2012/0288923).
Regarding claim 4, Turner discloses the gene amplification device (claim 20, “thermal cycling apparatus” and paragraph [0009], “quantitative PCR”) that controls a temperature raising operation (paragraph [0047]) of the heat lid (paragraph [0030]),
a heat sealing operation (paragraph [0011]) for raising a temperature (paragraph [0047]) of the heat lid (paragraph [0030]) to a temperature higher than the heatproof temperature (paragraph [0047]) of the main body (Fig. 2, element 27, or Figs. 3a – 3b, element 35) or the lid (Fig. 2, element 20, or Figs. 3a – 3b, dark shaded region, element 30) of the at least one reaction container (paragraph [0023], “single sample tubes”), in a state in which the each reaction container (paragraph [0023], “single sample tubes”) is fit respectively in the recesses (Fig. 3b).
Turner does not explicitly disclose a controller, though a PCR protocol is used (Turner, claim 13). Arguably, a thermal cycler would inherently have a controller.

In the analogous art of thermocyclers, it would have been obvious to one skilled in the art before the effective filing date to modify the heat lid of modified Turner to have the computerized control of Arai in order to perform heating the heat lid to a specified temperature for a regulated amount of time to heat the lid of the sample, preventing condensation inside the reaction tube.
Bommer discloses a controller (paragraph [0045], “instrument controller”) is configured to execute a heat sealing operation (paragraph [0045]).
In the analogous art of heat-sealing microplates, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Turner with the controller of Bommer in order to perform a heat seal operation for a regulated amount of time that would allow a seal to form but not totally deform the container.
Assuming arguendo, that Turner does not disclose the lid of the each reaction container, Young discloses the lid of the each reaction container (paragraphs [0048]-[0051], Fig. 2A, element 52).
In the analogous art of caps for sample wells, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of each reaction container of modified Turner with the lid of Young in order to have individually separate lids for each reaction 
Regarding claim 5, Turner discloses executing the heat sealing operation before starting gene amplification processing (paragraph [0019]).
Turner does not explicitly disclose a controller, though a PCR protocol is used (Turner, claim 13). Arguably, a thermal cycler would inherently have a controller.
Arai discloses a controller (paragraph [0017], “computer”).
In the analogous art of thermocyclers, it would have been obvious to one skilled in the art before the effective filing date to modify the heat lid of modified Turner to have the computerized control of Arai in order to perform heating the heat lid to a specified temperature for a regulated amount of time to heat the lid of the sample, preventing condensation inside the reaction tube.
Assuming that Arai’s controller is not deemed able to fulfill the claim limitation, Bommer discloses that the controller (paragraph [0045], “instrument controller”) is configured to execute a heat sealing operation (paragraph [0045]) before (paragraph [0025]) starting gene amplification processing (paragraph [0025] “for performing PCR”).
In the analogous art of heat-sealing microplates, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Turner with the controller of Bommer in order to perform a heat seal operation for a regulated amount of time that would allow a seal to form but not totally deform the container.
	Regarding claims 6-7, Turner discloses the reaction container holder (Fig. 4, element 45b).

Arai discloses the reaction container holder (see claim 1 rejection and Arai, Figs. 1 and 3-9, element 3); Arai also discloses a controller (paragraph [0017], “computer”) that is configured to control a temperature raising and lowering operation (paragraph [0017]).
The limitation “so as not to raise a temperature of the reaction container holder during execution of the heat sealing operation” is merely intended use of the claimed apparatus and does not add further structure to the claim. MPEP § 2114. Modified Turner discloses all the structural limitations as claimed and thus could function as intended. Assuming for argument’s sake that this limitation is deemed to add structure to the claim, Arai discloses a heat sink (Arai, paragraph [0019]), cooling fan (Arai, paragraph [0019]), and thermoelectric module (Arai, paragraph [0019], “Peltier element”) that would not raise the temperature of the reaction container holder (Arai, Figs. 1 and 3-9, element 3) via a controller (Arai, paragraph [0017]), while still operating a heat sealing action of Turner (Turner, paragraph [0011]) with Turner’s heated lid (Turner, paragraph [0030]).
In the analogous art of thermocyclers, it would have been obvious to one skilled in the art before the effective filing date to modify the heat lid of modified Turner to have the computerized control of Arai in order to perform heating the heat lid to a specified temperature for a regulated amount of time to heat the lid of the sample, preventing condensation inside the reaction tube.
Additionally, Bommer discloses that the controller (paragraph [0045], “instrument controller”) is configured to control a temperature raising (paragraph [0013] for specific temperatures) and lowering operation (claim 1) of the reaction container holder (claim 1, 
In the analogous art of heat-sealing microplates, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Turner with the controller of Bommer in order to perform a heat seal operation for a regulated amount of time that would allow a seal to form but not totally deform the container.
	Lastly, with respect to the intended use limitations of claims 4-7, “apparatus claims cover what a device is, not what a device does.” See MPEP § 2114 (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mu (CN 203782148) – This is an invention for heating and sealing to be used for fluorescent quantitative PCR.
Wang, Wenjun (CN 205088229) – This is an invention for heating and sealing to be used for fluorescent quantitative PCR.
Wang, Siwei (CN 208472104) – This is an invention for heating and sealing to be used for fluorescent quantitative PCR.
Turner (US 2008/0233015) – This invention is a sealing method for microplates.
Loehn (WO 2012/083995) – This invention has a container with separable lid (Fig. 22). 
Howell (US 2017/0113225) – This invention has recesses in the heat lid (Fig. 10).
Beichmann (DE 10205977) – This invention includes a heat-sealing device for microplates.

Response to Arguments
	Applicant’s arguments filed on December 8, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

In addition to the argument against Arai and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799